Exhibit Contents i REPORT TO SHAREHOLDERS MANAGEMENT’S DISCUSSION AND ANALYSIS M–1 Caution Regarding Forward-Looking Statements M–4 Core Business and Strategy M–4 Results M–18 Summary of Quarterly Results M–20 Liquidity and Capital Resources M–23 Other M–24 Outlook M–24 Critical Accounting Estimates, Developments, and Measures M–28 Controls and Procedures M–28 Risk Factors M–28 Subsequent Events UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS F–1 Consolidated Balance Sheets F–2 Consolidated Statements of Income F–3 Consolidated Statements of Shareholders’ Equity and Comprehensive Income F–4 Consolidated Statements of Cash Flows F–5 Notes to the Unaudited Interim Consolidated Financial Statements IBC Shareholder Information Stantec provides professional consulting services in planning, engineering, architecture, interior design, landscape architecture, surveying, environmental sciences, project management, and project economics for infrastructure and facilities projects. Continually striving to balance economic, environmental, and social responsibilities, we are recognized as a world-class leader and innovator in the delivery of sustainable solutions. We support public and private sector clients in a diverse range of markets, at every stage, from initial concept and financial feasibility to project completion and beyond. In simple terms, the world of Stantec is the water we drink, the routes we travel, the buildings we visit, the industries in which we work, and the neighborhoods we call home. Our services are offered through approximately 10,000 employees operating out of more than 150 locations in North America. Stantec trades on the TSX and NYSE under the symbol STN. Stantec is One Team providing Infinite Solutions. Report to Shareholders Second Quarter 2010 I am pleased to report solid, consistent performance for our Company for the second quarter of 2010. On a sequential basis, gross revenue remained stable at $371.1 million from the first quarter of 2010, net revenue increased 2.4% to $303.8 million from $296.8 million, and EBITDA increased 10.7% to $44.4 million from $40.1 million. However, compared to the second quarter of 2009, gross revenue decreased 4.4% from $388.1 million. Despite this decline, we continued to manage our business effectively, resulting in a 1.8% increase in net income from $22.3 million in the second quarter of 2009 to $22.4 million in the second quarter of 2010. With increased activity in some of our markets, particularly in Canada, we were also able to increase our overall staff levels to approximately 9,700 in the second quarter of 2010 from 9,300 at the start of the year. Compared to the second quarter of 2009, our revenue from internal growth increased in our Buildings, Transportation, and Urban Land practice areas and decreased in our Environment and Industrial practice areas. During the second quarter of 2010, we acquired TetrES Consultants Inc., a 25-person environmental management consulting firm based in Winnipeg, Manitoba.
